Citation Nr: 0837724	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  03-07 742	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for pes planus/plantar 
fasciitis of the feet, to include as secondary to service-
connected frostbite.

2.  Entitlement to a rating in excess of 10 percent disabling 
for frostbite of the right foot.

3.  Entitlement to a rating in excess of 20 percent disabling 
for frostbite of the left foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2002 from the Department 
of Veterans Affairs (VA), Regional Office (RO) in North 
Little Rock, Arkansas, which granted a separate 20 percent 
rating for frostbite of the left foot and a separate 10 
percent rating for frostbite of the right foot.  The rating 
also denied service connection for bilateral flat feet, 
plantar fasciitis and neuropathy of both feet.  While the 
appeal was pending the matter was transferred to the 
Nashville, Tennessee RO, following the veteran's move to 
Tennessee in early 2003.  In an October 2005 rating decision, 
service connection for neuropathy of both feet was granted 
and initial 10 percent ratings for each foot were assigned, 
thereby removing this issue from appellate status.  The 
service connection claim for pes planus/plantar fasciitis 
remains pending.

In January 2007 the Board remanded this matter for further 
development.  Such has been completed and this matter is 
returned to the Board for further consideration.


FINDINGS OF FACT

1.  The competent medical evidence reflects that the veteran 
does not have a current pes planus disability.

2.  The competent medical evidence reflects that it is less 
likely than not that the veteran's plantar fasciitis 
disability is related to service, nor is it shown to be as 
due to arthritis being manifested to a compensable degree 
within one year following the veteran's discharge from 
service, nor is it being caused or aggravated by service-
connected residuals of frostbite injury.

3.  The veteran's residuals of cold injury to the right foot 
include alleged pain and numbness with his foot having 
otherwise been found to be normal on examination, with the 
exception of neurological abnormalities that are shown to be 
caused by a separate service-connected peripheral neuropathy.

4.  The veteran's residuals of cold injury to his left foot 
include alleged pain and toenail abnormalities with his foot 
having otherwise been found to be normal on examination with 
the exception of neurological abnormalities that are caused 
by a separate service-connected peripheral neuropathy.


CONCLUSIONS OF LAW

1.  A bilateral pes planus/plantar fasciitis disability is 
not due to a service-connected disability, nor was it 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

2.  The criteria for a rating in excess of 10 percent 
disabling for residuals of cold injury to the right foot have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.14, 4.31, 4.104, Diagnostic Code 7122 (2007).

3.  The criteria for a rating in excess of 20 percent 
disabling for residuals of cold injury to the left foot have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.14, 4.31, 4.104, Diagnostic Code 7122 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in May 2002.  A duty to assist letter addressing the 
issues on appeal was sent in June 2002 prior to the RO's 
adjudication of his claim, in December 2002.  Additional 
notice was sent in August 2002, April 2004, August 2006, 
January 2008 and May 2008.  The veteran was provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to service connection and for an increased 
rating, which included notice of the requirements to prevail 
on these types of claims, of his and VA's respective duties, 
and he was asked to provide information in his possession 
relevant to the claim.  The duty to assist letter notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant so that VA could help by 
getting that evidence.  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in October 2007 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  He received such notice in an 
attachment to a June 2008 supplemental statement of the case 
(SSOC).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from no compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

In this case, the veteran was sent letters in January 2006 
and the attachment to the June 2008 SSOC that provided the 
above described notice to the veteran that he needed to 
present evidence showing his conditions had worsened, to 
include discussion of the applicability of relevant 
Diagnostic Codes ranging from noncompensable to 100, as well 
as describing the specific examples of lay and medical 
evidence as set forth in Vasquez-Flores-- e.g., competent lay 
statements describing symptoms, information regarding any 
medical and hospitalization records the veteran had not 
recently told the VA about, employer statements, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Additionally this notice also apprised him of how the VA 
determines the effective date for entitlement to benefits.  
See Dingess, supra, which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  

Even if the notices were deemed inadequately sufficient as to 
content and timing in light of Vasquez-Flores, supra, the 
veteran is not shown to be prejudiced in this matter.  He was 
provided detailed information regarding all the potentially 
applicable criteria by the statement of the case sent in 
January 2003 and the SSOC's sent in March 2006, and June 
2008, which discussed at length the level of disability 
needed for a higher rating, to include the amount of motion 
loss needed for such a rating.  Likewise the most recent SSOC 
discussed how the current medical findings failed to meet a 
higher rating absent evidence of a greater level of 
functional impairment or limitation of motion, neurological 
manifestations and referred to the applicable criteria.  

His representative further elaborated on the severity of the 
veteran's frostbite condition in a brief submitted in 
September 2008 that discussed in detail the specific symptoms 
and functional restrictions caused by the frostbite 
condition.  Based on the above, any notice deficiencies which 
may be present do not affect the essential fairness of the 
adjudication.  

The veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in February 2008 with addendums the same month and 
in May 2008, provided current assessments of the veteran's 
condition based not only on examination of the veteran, but 
also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background and Analysis for All Issues

In a July 1974 entrance examination, the veteran's feet were 
normal and he denied foot trouble on the report of medical 
history.  Service treatment records do reveal that in April 
1975 he was referred to podiatry for some problems with foot 
pain, metatarsalgia, and callus formation.  His feet were 
tender to the touch and plans included a referral to 
podiatry, soaks, soft soled shoes.  The only diagnosis was 
tinea pedis.  X-rays from the same month showed no 
significant abnormality. The podiatry referral note also from 
April 1975 gave a history of plantar foot pain over the ball 
of his foot, and a bilateral large callus area.  A request 
for evaluation was made.  A May 1975 medical note immediately 
following this record reflects that he did not show up, and 
there are no other records of foot problems until his 
treatment for frostbite injury in early 1976.  The frostbite 
records reflect that in March 1976 he was treated for a 
blister on his left great toe and put on bedrest.  Physical 
examination showed his left great toe had a blister and the 
right foot was slightly swollen on the bottom.  The 
assessment was cold weather injury.  In April 1976 he 
continued to be treated for a cold weather injury with a 
history of having been told by a medic in the field that he 
had frostbite.  On examination he had a grossly swollen big 
toe, with no other foot findings.  He continued to be 
assessed with cold injury.  On separation examination in May 
1976 his feet were normal.  However, in the accompanying 
report of medical history, he reported yes to having foot 
trouble and gave a history of frostbite on the big toe.  The 
physician's notes revealed resolving frostbite of the left 
big toe.  None of the service treatment records revealed any 
findings of flat feet or plantar fasciitis or heel spurs.

VA treatment records from shortly after service reveal that 
he continued to have foot problems in the late 1970's.  In 
November 1977, he was seen for painful feet status post 
frostbite with physical examination revealing his feet were 
within normal limits except for several small callus 
formation.  In December 1977, he was treated for pain in the 
left foot with history of frostbite a year earlier.  Physical 
examination was significant for plantar wart of the left foot 
and tinea pedis.  He continued treatment from January 1978 
through February 1978 for the callus with plantar wart.  In 
March 1978, an orthopedic evaluation noted plantar warts on 
the left foot over 2-3 metatarsal heads.  He also had very 
mild flat feet noted for the first time.  He had normal ankle 
and subtalar joints, with no other deformity, inflammation or 
tenderness.  X-rays were noted to be negative and the 
impression was plantar wart and foot pain of unknown 
etiology.  In October 1978, he was seen again for bilateral 
foot pain left worse than right since having frostbite.  
Physical examination showed excellent range of motion in both 
feet, but with sensation of sharp pin pricks.  He was 
assessed with pain of both feet etiology unknown.  Another 
October 1978 record noted a 3 year history of hyperpigmented 
hyperkeratotic scaling of both feet status post frostbite and 
painful feet.  He was diagnosed with hyperkeratosis.  None of 
these records give any indication that he had plantar 
fasciitis, nor gave any opinion as to the etiology of the 
mild flat feet noted in March 1978.

 X-rays from November 1977 and March 1978 revealed the osseus 
structures to appear intact with no gross osseus 
abnormalities.  An October 1978 X-ray of both feet again 
showed no significant changes from March 1978 but noted that 
the inferior aspect of the os calcis of both feet showed 
ovoid radiolucency that could be due to old trauma or 
infection.  

Foot complaints are likewise shown in records from the early 
1980's but with no mention of plantar fasciitis or pes 
planus.  In August 1980 he is noted to have injured the toes 
of his left foot when he bumped them and was assessed with 
minor trauma to the toe.  In September 1984 he was seen for 
complaints of painful feet intermittently for 4-5 year not in 
any specific area, and with no diagnosis given.

Records from the early 1990's are noted to show treatment for 
other medical problems, but do refer to foot problems.  A May 
1991 record noted complaints of foot pain since 1973 with a 
scheduled podiatry clinic to be done.  He had inpatient 
treatment for drugs in June through July 1992 with a history 
of frostbite on his feet noted.  Among the diagnoses included 
post frost bite neuropathy both feet and pes planus.  In 
December 1993 he was treated for post frostbite pain of the 
right foot.  None of the records give an etiology opinion as 
to the pes planus.

VA treatment notes from 2002 reflect multiple instances of 
treatment for foot complaints, even though many of the 
records addressed other medical concerns.  Of note, the 
veteran was in a residential treatment program between May 
2002 and November 2002 for other problems, but his medical 
problems included bad feet.  In May 2002 he was seen in 
prosthetics for flat feet and wore corrective shoes with 
bars.  Also in May 2002 he wanted stronger medication for his 
foot pain.

He had a podiatry consult in June 2002 for his complaints of 
foot pain bilaterally along with heel pain and pain in the 
medial portion of both feet and in the balls of his feet and 
toes.  His frostbite injury history to his toes was related 
and he reported his toes having been painful ever since.  He 
had pain on increased weightbearing on his heels.  He had no 
self treatment but walked differently to take pressure off 
his heels.  Physical examination revealed him to be 
neurovascularly intact in both lower extremities.  There was 
much pain on palpation of the right plantar fascia and the 
calcaneus in both feet, with left worse than right.  He had 
diffuse pain on palpation at the level of the metatarsal 
phalangeal (MTP) joints.  Protective sensation was intact at 
the level of the digits but there was no pain on direct 
palpation of the digits.  There were no generalized edemas 
present.  X-ray revealed a dystrophic calcification at the 
insertion of the plantar fascia to the calcaneus bilaterally, 
with no fracture or bony lesions noted.  There were no overt 
degenerative changes a the MT joint.  Bone stop was normal.  
The impression was plantar fasciitis/heel spur syndrome 
bilaterally.  There was also possible neuropathy secondary to 
the frostbite injury in the digits.  He also had 
metatarsalgia bilaterally possibly due to gait altering.  

An August 2002 followup from podiatry for his bilateral 
plantar fasciitis revealed his feet to still hurt.  He was 
said to need a light duty note for work.  He wore good shoes.  
Examination showed much improvement since his last visit.  
His foot was injected with anesthetic.  He had small lesions 
noted on his feet which were probably due to athlete's foot.  
Another August 2002 note from primary care noted the veteran 
to be followed up for calcaneal spurs and plantar fasciitis.  
He was concerned about his feet with the frostbite history 
noted.  Physical examination did not address feet but his 
lower extremities had good equal pulses and slight edema.  He 
was assessed with frostbite, both feet, bilateral plantar 
fasciitis and calcaneal spurs improved, being followed by 
podiatry.

In June 2002 he was noted to be treated for foot pain 
secondary to frostbite, with complaints of foot pain.  A July 
2002 domiciliary note revealed complaints of pain in his toes 
he attributed to frostbite injury.  When asked what he did 
for this in the past he said that pain was not an issue.  He 
was noted to be seen in podiatry for plantar fasciitis 
syndrome and had been told that nothing could be done for the 
pain due to frostbite injury.  He refused to accept that and 
requested a second opinion from neurology.  He described the 
pain as a 7/10 in intensity, located in the toes of both 
feet, sharp and burning in nature.  He indicated this had its 
onset several years ago, but had worsened since he stopped 
using alcohol and drugs.  He described the pain as constant 
and hurt worse in bed at night, interrupting his sleep.  
There was nothing that he could do about the pain.  Also in 
July 2002 he was on Nortriptyline but still had pain, and the 
plans included increasing his dosage.  Later in the same 
month he presented with neuropathic pain in his toes, not 
helped by the increased dosage of Nortriptyline.  Again he 
was advised as per his podiatrist, that not much could be 
done for the pain.  In September 2002 he was seen for 
complaints of right foot pain for 25 year with complaints of 
pain worse in the morning.  Physical examination revealed a 
flat right foot, no signs of inflammation.  He walked okay 
and had no muscle weakness.  He was assessed with right foot 
pain. 
In November 2002 on discharge report from the residential 
program his medical complaints continued to include foot pain 
secondary to frostbite injury and flat feet.  On physical 
exam he had movement in all extremities and ambulated without 
difficulty.  The skin of his feet had good turgor and 
elasticity, nails were short without clubbing or cyanosis.  
Vascularly there was no bruits, JVD and pulses were 2+ and 
equal.  He had normal range of motion in his extremities and 
no deformities, with reflexes 2+ bilaterally.  

The report of a September 2002 VA cold injuries examination 
noted complaints of pain at rest, with numbness and pain 
during the cold weather.  He has at time had pain at rest 
involving the both feet aggravated by weightbearing such as 
walking.  Physical examination referred to the podiatry 
examination for further details.  The veteran's feet were 
warm to the touch with excellent dorsalis pedis pulses and 
posterior tibal pulses bilaterally.  There was minimum nail 
thickening of the first and fifth toes of the left foot.  
There was no significant callus formation seen.  Range of 
motion was normal in all toes.  There was partial hair loss 
over the dorsum of the toes.  The final diagnosis was 
residuals of cold injury to the feet.  

The report of a September 2002 VA foot examination noted the 
history of the veteran's cold injury to both feet in service, 
and the veteran indicated that his feet were burned by the 
medic who initially treated his frostbite.  He now reported 
pain, burning and tingling over the plantar aspect of his 
feet in the toes.  He felt like there was no support for his 
feet.  At night he had burning, tingling, pain and twitching 
of both feet.  He was noted to have recently been diagnosed 
with neuropathy and was being treated for this.  Physical 
examination revealed bilateral pulses 2+ and bilateral tinea 
pedis on the skin.  There was a dark area on the distal 
plantar of the left great toe which the veteran said was from 
an old burn where his feet were held in the fire to treat his 
frostbite in service.  He had some other areas he called 
burns.  The areas were hyperpigmented but did not look 
exactly like burns but could be from superficial burns.  
Otherwise his skin was normal.  Neurologically his protective 
sensation was normal with deep tendon reflexes.  Muscle 
strength was 3+ and range of motion was full, complete about 
the feet and ankles and without pain.  The assessment was 
that it was very difficult to differentiate between the 
veteran's burning, tingling pain from his cold weather injury 
versus peripheral neuropathy, but suggested that his 
neurological symptoms as reported were from neuropathy and 
deferred further opinion to a neurologist.  A handwritten 
addendum to this examination indicated that all the 
neurological symptoms were due to peripheral neuropathy.

VA treatment records from 2003 mostly center on treatment 
following a brain aneurysm in August 2003, but do make some 
mention of continued foot pain.  Records from January 2003 
revealed him to be seen for peripheral neuropathy secondary 
to frostbite and sharp pains worse when he is on his feet or 
with cold weather.  The pain was constant, sharp and burning.  
He also reported decreased sensation and chronic numbness.  
He said his feet were gradually worsened over time with 
increased pain.  The pain was just as bad at night and woke 
him about 3 times a week.  He was on Gababentin for 2 months 
with the dosages said to need increasing to 900 milligrams 
per day.  Physical examination revealed no significant 
findings about the feet.  He had good pedal pulses without 
edema.  He was noted to walk 3 miles per week on a track 
which took 2 to 3 hours due to walking slowly.  The diagnosis 
was frostbite to both feet bilaterally in 1976, bilateral 
plantar fasciitis and calcaneal spurs improved and being 
followed by podiatry.  Also in January 2003 he was noted to 
have undergone 3 trigger point injections and received 
"CMI."  His complaints included the skin of his left heel 
cracking and he was prescribed urea cream.  

The report of a May 2003 VA peripheral nerves examination 
noted the veteran's history of frostbite injury and since 
that time he has had pain in both feet with difficulty 
walking.  He stated his pain was worse at night with stabbing 
and burning sensation with it.  The pain has worsened over 
the years and he treated it with neurontin, pamelor and 
capsacian cream.  He reported associated swelling of the feet 
at time.  Physical examination revealed him to have trace 
reflexes at the ankles, toes were downgoing and motor exam 
was 5+/5+ throughout.  He had diminished pinprick to his 
ankles bilaterally and some difficulty with proprioception in 
his feet.  Sensation was normal in upper extremities.  There 
was loss of adhered distally in his lower extremity.  The 
impression was apparent polyneuropathy mainly involving the 
feet, with an opinion based on history that it begun with his 
frostbite injury.  His pain was described as neuropathic in 
type and appeared resultant from the frostbite.

Records obtained from the Social Security Administration 
mostly pertain to other major medical problems besides the 
feet.  There is mention of the veteran taking Gababentin for 
foot pain in a psychiatric examination of an unknown date.  A 
May 2004 Social Security examination revealed normal lower 
extremities.  His range of motion revealed that he could heel 
and toe walk, squat and high step.  

The report of a September 2004 VA examination for the feet 
again noted the history of his frostbite injury and post-
service he was said to work at sitting jobs because of his 
feet.  Current complaints were pain, weakness and stiffness.  
There was no heat or redness but he had easy fatigability and 
lack of endurance.  The pain involved the entire foot 
especially in the toes, right more than left.  He also 
described numbness and tingling with a pins and needles 
sensation from the ankles down.  He was not sure what 
improved it but the sharp pain was aggravated by prolonged 
standing and walking and relieved with rest.  He used 
crutches in the past.  There was no history of surgery.  He 
was presently wearing shoe inserts prescribed by the VA.  He 
treated with a podiatrist who prescribed nortriptyline and 
gabentin.  The medications helped somewhat but did not help a 
great deal.  He claimed to be unemployed due to his symptoms.  

Physical examination revealed him to have lower extremities 
that were warm to the touch, palpable pulses and normal hair 
growth.  There was thickening, graying and ridging of the 
left great toenail.  Skin was smooth with no breakdown.  He 
reported pain on palpation of the heel and entire sole of the 
left foot and less so on the right.  Ankle motion was normal.  
On walking he reported pain in both heels and the entire 
foot.  He could heel walk but refused toe walk.  On 
neurologic examination, cranial nerves were intact, deep 
tendon reflexes were 2+ in all extremities and pinprick and 
light touch were diminished in the distal soles of both feet.  
Vibration was impaired in the metatarsophalageal joints, and 
medial malleoli.  It was intact at the knees.  There were no 
callosities, breakdown or unusual shoe wear pattern.  There 
was no skin or vascular changes.  He could stand, squat, 
supinate, pronated and rise on toes and heels.  X-rays were 
reviewed and the examiners impression was of a 48 year old 
male with history of frostbite to both feet.  He was 
currently having evidence of degenerative changes with 
calcaneal spurs in both feet, plantar fasciitis on the right.  
He also had peripheral neuropathy.  

VA treatment records from 2005 mostly address ongoing 
psychiatric problems but do reflect that he was seen for a 
chronic pain consult in February 2005 for bilateral foot pain 
form frostbite described as sharp.  He was noted to have had 
injections for his feet that had helped.  The pain was random 
in his feet, and treatment to decrease the pain included 
medicated cream and gababentin.  

VA records from 2007 reflect that he continued to have 
complaints related to frostbite of the foot and peripheral 
neuropathy.  He was seen in February 2007 for complaints of 
foot pain with burning and stinging in his feet which had 
been previously helped by taking gabapentin.  He was noted to 
have diminished pulses and cold legs on examination.  The 
assessment continued to be peripheral neuropathy.  Plans for 
a vascular study of the feet were made.  Also in February 
2007 he was measured for shoes, and a podiatry consult from 
the same month was done for residuals of frostbite.  The 
report from a February 2007 podiatry evaluation noted 
findings of the left hallux nail being dry, lusterless and 
squamous with a worm eaten appearance and keratotic and 
subungal debris.  The plantar skin at the tip of the left 
hallux was thickened and hyperpigmented status post frost 
bite.  There was no sign of impending ulceration on either 
foot.  All other nails were thickened and elongated.  The 
posterior tibial pulses were intact bilaterally but the 
dorsalis pedis pulses were diminished bilaterally.  Skin was 
smooth and dry and hair growth was present.  No pigment 
changes were present.  The temperature was cool.  There was 
no edema, but there was claudication.  There was also 
paresthesia, with vibratory testing markedly diminished and 
monofilament testing diminished for both feet.  The 
assessment was onychomycosis, residuals of frostbite and 
peripheral neuropathy moderate to severe.  

He had complaints of chronic pain in the feet of 3 or better 
in intensity reported in an April 2007 nursing note which 
also noted that gababentin helped.  Also in April 2007 he was 
noted to have complaints of leg pain and an arterial study of 
the bilateral lower extremities showed essentially normal 
findings on the left, and mild arterial insufficiency 
secondary to distal/small vessel disease on the right.  No 
actual findings pertaining to the feet were given.  A 
September 2007 podiatry consult for residuals of frostbite of 
the feet gave identical findings and diagnosis to that in 
February 2007.  A November 2007 primary care note indicated 
that he had medical problems that included frostbite of the 
foot, peripheral neuropathy and pain in the limb.  His 
complaints centered around leg pain rather than actual foot 
pain.  

A lay statement submitted from the veteran's mother in May 
2007 confirmed that the veteran has had foot problems for a 
very long time.  She indicated that there were times he could 
not walk.  

The report of a February 2008 VA examination included claims 
file review and recited the veteran's frostbite injury 
history.  He was now having pain in his feet that was 8 on a 
scale of 1-10.  It was diffusely throughout both feet on the 
plantar aspect and extending down to the toes.  He took 
ibuprofin for the pain.  It was not related to any activity.  
He used a cane but not on the day of the examination.  He 
could walk a block.  Pain was exacerbated by walking.  He did 
not use a brace or orthotics other than prescribed orthotic 
shoes which help support his feet.  He has not worked for 3 
years because of a brain aneurysm.  His foot pain would limit 
walking if he were employed.  There were no other flare-ups 
besides those described.  Examination of the left lower 
extremity revealed his dorsalis pedis pulse 2+ fully sensate 
to light touch in all dermatomal distributions.  Ankle range 
of motion was 15 degrees dorsiflexion and 40 degrees plantar 
flexion, unchanged by repetitive motion and with no pain.  He 
had no evidence of abnormal weight bearing and there was no 
evidence of flat foot.  There was a hypertrophic nail 
consistent with onychomycosis of the great toe.  There was no 
hypersensitivity with light touch.  Color was normal and 
there was no impaired sensation.  Findings were the same for 
the right lower extremity except the range of motion was 
reported as 15 degrees dorsiflexion and 4 degrees plantar 
flexion and his nail beds appeared healthy.  He was tender to 
palpation mildly in the mid foot along the plantar fascia.  
There was no evidence of hyperhydrosis or locally impaired 
sensation.  X-rays were reviewed and were noted to show a 
spur on the inferior margin of the calcaneus in the origin of 
the plantar fascia of the left foot and right foot.  There 
was no evidence of osteoporosis or osteopenia in the right 
foot; this was not addressed in the left foot X-ray.  The 
assessment was bilateral plantar fasciitis, mild.  There was 
no evidence of pes planus on exam today.  The examiner opined 
that there was evidence of plantar fasciitis clinically and 
radiographic evidence of osteophytes in the inferior margin 
of the calcaneus in the origin of the plantar fascia.  There 
was no diagnosed disability of pes planus.  Whether or not 
the plantar fasciitis began in service, it is at least as 
likely as not that it did begin in service.  However there 
was no etiology between the plantar fasciitis and the frost 
bite and there was no relationship between the two.  
Additionally frostbite or frozen feet do not contribute or 
aggravate the disability of pes planus or plantar fasciitis.  
In regards to Deluca provisions there was mild discomfort 
associated with the exam of both feet.  It was conceivable 
that pain could further limit function as described 
particularly with repetition.  It was not feasible to express 
this in terms of additional motion.  

The report of a February 2008 VA cold injury examination was 
done without the claims file available.  CPRS records were 
reviewed.  The history of his cold injury was recited and 
only the feet below the ankle joints were affected.  The 
veteran's current symptoms included no amputation or other 
tissue loss.  He reported cold sensitization mainly in the 
winter months when his feet begin to hurt.  He was not clear 
cut on Reynaud's phenomenon.  He reported hyperhydrosis.  He 
reported numbness and tingling and burning of his feet since 
1975.  He reported an EMG nerve conduction study done in 
Little Rock about 4 years ago and he has been on gabentin.  
He reported weekly symptoms since 1975 and gabentin soothed 
them.  He reported intermittent sharp pain stinging 
sometimes, about twice a week, lasting for 2-3 minutes and 
recurring later.  He used Ibuprofin which helped, but did not 
use it during the daytime.  He had no history of recurrent 
fungal infections in the feet per se and no history of 
breakdown or ulceration of frostbite scars.  There were no 
scars per se, but he reported some hyperpigmentation changes 
due to blisters on his feet after his feet were put in a 
fire.  He denied nail growth disturbances and there was no 
history of skin cancer of the feet.  He did not know if he 
had arthritis in his feet but reported ankle joint stiffness.  
There was no edema of the feet.  The skin color changes were 
due to the healing of blisters.  There was no skin thickening 
or thinning.  He reported sleep disturbance due to pain about 
once or twice a week.  He reported excess sweating.  His pain 
was as described below.  He wore one pair of socks.  Physical 
examination revealed the skin color of the feet was normal.  
He had hyperpigmented spots on his feet mainly on the lateral 
aspect of the left foot and medial aspect of the right foot.  
They are scattered and not possible to measure.  The feet 
were warm to touch.  There was no skin atrophy.  The skin was 
dry and texture was normal, without ulceration.  There was no 
hair loss evident or evidence of fungal infection of the 
skin.  There were no scars of the feet.  None of the nails 
were missing.  The toenails of the first and fifth toes of 
the left foot were hypertrophied, thickened and irregular, 
and yellowish, blackish in color.  All other toenails were 
normal.  Neurological examination revealed absent ankle 
reflexes bilaterally.  Sensation to touch and vibration were 
normal bilaterally.  Sensation was absent to 10 gram 
monofilament testing on the plantar aspect of each foot.  
There was no weakness or atrophy.  

Orthopedics was referred to the orthopedic evaluation done 
earlier.  There was no pain in the ankle joints on plantar or 
dorsiflexion.  There was no deformity or swelling of the 
ankle joints.  Range of motion was 30 degrees dorsiflexion in 
each foot and 15 degrees plantar flexion in each foot.  There 
was no callus or pain on manipulation of the ankle joints.  
There was slight stiffness on plantar flexion but no loss of 
tissue of digits or affected parts.  Vascular examination 
revealed dorsalis pedis pulse 1+ bilaterally.  There was no 
edema, hair loss or shiny atrophic skin.  There was no 
evidence of Reynaud's phenomenon.  Arterial studies of the 
lower extremities were normal for the left and mild arterial 
insufficiency secondary to distal small vessel disease on the 
right.  X-ray studies were similar to those in 2004, with 
spurs shown bilaterally and likely secondary to plantar 
fasciitis.  The impression was cold injury.  There was no 
evidence of arthritis by X-rays.  There was evidence of 
peripheral neuropathy clinically and hence the examiner 
ordered further blood and EMG tests.  There was no evidence 
of vascular insufficiency by exam or by ABI.  

A February 2008 addendum from the examiner who conducted the 
cold injuries VA examination from the same month noted that 
the claims file was made available for review after the 
veteran left.  The examiner noted the history of the veteran 
being seen for a possible cold weather injury on March 8, 
1976 when he was seen by a medic and had grossly swollen 
great toes.  He was noted to have been given profile with no 
exposure to cold temperature under 40 degrees for 30 days.  
He was noted to have had a blister on his left big toe and 
swelling on the bottom of his feet a few days later on March 
14, 1976 after a 48 hour bed rest.  The blister broke on 
March 25, 1976 and he complained of pain for which he took 
aspirin, but had no numbness or tingling.  He was noted to 
have been diagnosed with symptoms of frostbite.  He was also 
noted to have been diagnosed with metatarsalgia secondary to 
foot pain in April 1975 and was referred to podiatry.  The 
examiner noted that he did not have any more records 
pertaining to frostbite from that particular time.  The 
examiner gave a final impression of cold injury.  There was 
no evidence of arthritis, neuropathy by EMG or vascular 
insufficiency.  The examiner also noted that the veteran had 
borderline B12 levels that would likely contribute to his 
neuropathy symptoms.

A May 2008 addendum to the February 2008 VA foot disorders 
examination noted that the examiner reviewed the claims file.  
The examiner noted that review of the VA examination and the 
service medical records showed the veteran had a cold weather 
injury in March 1976 and was treated for blisters on his 
great toe, bilateral feet secondary to exposure to cold 
weather.  He also had been diagnosed as having metatarsalgia.  
At the time of the February 2008 examination the diagnosis 
was bilateral plantar fasciitis and it was mild, with no 
evidence of pes planus on the exam.  At that time it was 
stated that the veteran had a radiographic evidence of 
plantar fasciitis from the osteophyte on the inferior margin 
of the calcaneus.  Also noted was the opinion that it was at 
least as likely that it began in service, but there was no 
relationship between the plantar fasciitis being the result 
of frost bite.  The subsequent VA 2507 request for an opinion 
was noted to find that the examination of February 2008 which 
stated that it was at least as likely that bilateral plantar 
fasciitis began in service, did not provide a rationale for 
this.  The examiner went on to discuss the fact that plantar 
fasciitis is the result of a repetitive trauma.  It can be 
from overuse such as running or walking excessively.  
Patients can be predisposed to it such as those with diabetes 
or a tight Achilles tendon.  It is also so with pes planus.  
However this is a clinical diagnosis.  In stating that it is 
at least as likely as not that it began in service in the 
February 2008 examination, this examiner was merely trying to 
state that it cannot exactly be determined exactly when the 
plantar fasciitis was diagnosed.  There is however no 
treatment for plantar fasciitis during the service.  If one 
were to consider that the patient did not receive treatment 
in the service, then the opinion should be changed to as less 
likely than not that the plantar fasciitis originated while 
in the service.  The date of the exam of February 2008 was 
more than 30 years from the time he was in service.  Once 
again the examiner opined that there is no relationship 
between plantar fasciitis being the result of frostbite or 
due to over exposure to cold weather.  However patients with 
pes planus do have increased incidents of plantar fasciitis.  
On examination in February 2008, this veteran did not have 
pes planus.

A. Analysis-- Service Connection

The veteran contends that he should be service connected for 
a foot disorder claimed as pes planus or plantar fasciitis to 
include as secondary to his service-connected residuals of 
cold injuries to the feet.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  Continuity of symptomatology is required 
only where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis when 
manifested to a compensable degree within the initial post-
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 
Vet. App. 439 (1995).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service-
connection for a foot disorder either of pes planus or 
plantar fasciitis either on a direct basis or as secondary to 
his service-connected cold injuries.  As shown in the service 
treatment records, there was no evidence of either pes planus 
or plantar fasciitis shown in service.  While he was noted to 
have had a podiatry referral for plantar heel foot pain in 
April 1975 prior to the frostbite injury, this appeared to be 
an acute and transitory incident and he is not shown to have 
followed up on this condition to have it further examined in 
service.  His separation examination was negative for any 
foot abnormalities.

The May 2008 VA examiner's addendum to the February 2008 VA 
examination is noted after claims file review to have 
clarified this examiner's opinion regarding the etiology of 
the veteran's claimed feet disorder and states that it is 
less likely than not that the veteran's plantar fasciitis 
began in service or was otherwise caused by service.  The 
examiner corrected an earlier opinion he made in February 
2008 which suggested that it was as likely as not that 
plantar fasciitis began in service, by pointing out that the 
service treatment records did not reflect that this condition 
had an inservice onset.  The evidence also fails to show any 
foot disorder due to arthritis was manifested within a year 
of discharge from service.  Thus service-connection for the 
plantar fasciitis disorders are not warranted on a direct 
basis or on a presumptive basis.

Likewise the evidence reflects that it is less likely than 
not that the veteran has a plantar fasciitis disability that 
was caused or aggravated by his service-connected frostbite 
residuals affecting his feet.  Again the examiner in the 
February 2008 VA examination and addendum of May 2008 gave an 
opinion that there is no relationship whatsoever between this 
veteran's plantar fasciitis disorder and his cold injury 
residuals.  Such opinion was based on examination of the 
veteran and 

Regarding the pes planus, while some earlier records 
suggested the presence of a mild flat foot, the February 2008 
examination found no current disability and the May 2008 
addendum again pointed to there being no current pes planus 
disability.  These are the most recent records addressing the 
question of pes planus, thus it apparent that the veteran has 
no such disability of pes planus at present.  The Court has 
held that Congress specifically limited entitlement to 
service connected benefits to cases where there is a current 
disability. "In the absence of proof of a present disability, 
there can be no valid claim." Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The medical evidence of record fails to contradict the 
opinions from the VA examiner in the February 2008 
examination and May 2008 addendum.  The only evidence 
suggesting a relationship between his plantar fasciitis 
disorder and active service or to his cold injury residuals 
come from the veteran himself.  In the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions made by him are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In sum, the Board finds that service-connection is not 
warranted for a bilateral foot disability of plantar 
fasciitis or pes planus.  

The Board considered the benefit of the doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim; the doctrine is inapplicable.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert, supra.

B.  Analysis--Increased Rating

The veteran contends that the cold injury residuals for both 
feet are more severe than currently evaluated.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40 (2008).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  It is the intention of the VA Schedule 
for Rating Disabilities (Rating Schedule) to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of function due to pain on use, including 
during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

The veteran's residuals of cold injury to both feet have been 
rated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2007).  His left foot has 
continued to be rated 20 percent disabling and his right foot 
has been rated at 10 percent disabling throughout this 
appeal.  Under that diagnostic code, a 10 percent rating is 
warranted for cold injury residuals of arthralgia or other 
pain, numbness, or cold sensitivity.  For a 20 percent 
rating, there must be arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  A 30 percent rating requires 
arthralgia or other pain, numbness, or cold sensitivity, plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).  38 
C.F.R. § 4.104, Diagnostic Code 7122 (2007).

Two notes follow Diagnostic Code 7122.  Note (1) instructs 
the rater to separately evaluate amputations of fingers or 
toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy under 
other diagnostic codes.  The rater is also instructed to 
separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Reynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under Diagnostic Code 7122.  
Note (2) states that each affected part is to be evaluated 
separately and the ratings combined in accordance with 38 
C.F.R. 
§ 4.25 and § 4.26.  Id.

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of an 
increased rating for frostbite residuals affecting the left 
and right feet.  Generally the veteran's left foot symptoms 
are shown by the medical evidence, to include the most recent 
cold injury examination and addendum of February 2008 to 
primarily consist of pain, with the pain persisting 
throughout the years, and manifestations of nail 
abnormalities limited to the left foot.  The right foot 
symptoms are likewise shown to consist of pain, but without 
any nail abnormalities.  Neither the left nor right foot are 
shown to have tissue loss or ulcerations, color changes, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis) shown in 
most of the evidence throughout this appeal including the 
most recent VA examination of February 2008 and the most 
recent VA records from 2007.  While some of the records from 
2002 did note lesions on the feet, they were attributed to 
probable athletes foot.  Likewise, there was a notation in a 
September 2002 VA cold injuries examination in which he was 
noted to have some hyperpigmented areas of his feet, but by 
the time of the February 2008 examination, his skin texture 
and coloration was normal with no mention of this finding.  
Neither foot is shown to have evidence of Reynaud's phenomena 
or muscle weakness that would suggest a higher rating.  Thus, 
the area overall shows the veteran's left foot symptoms do 
not more closely resemble the criteria for a 30 percent 
disability rating and the right foot symptoms do not more 
closely the criteria for a 20 percent rating.  

As regarding neurological findings, the Board does note that 
the record is replete with evidence of neurological findings, 
however these findings have been attributed to a bilateral 
peripheral neuropathy.  As noted in the introduction, in an 
October 2005 rating decision, service connection was granted 
for bilateral peripheral neuropathy with initial 10 percent 
ratings per foot assigned.  The veteran did not appeal this 
rating.  While the criteria for higher ratings for each foot 
under Diagnostic Code 7122 do contemplate neurological 
symptoms, the Board notes that as the veteran is already in 
receipt of compensable ratings for neurological symptoms that 
are attributed to peripheral neuropathy and which as noted by 
the examiner in the September 2002 VA foot examination, would 
be very difficult if not impossible to differentiate from any 
neurological symptoms from the cold injury.  Thus any attempt 
to assign a higher rating for the cold injury residuals on 
the basis of neurological findings would constitute 
pyramiding in violation of 38 C.F.R. § 3.14 (2008).  

Accordingly, the Board concludes that the preponderance of 
the evidence does not support an evaluation in excess of 10 
percent disabling for the veteran's service-connected right 
foot cold injury residuals or in excess of 20 percent 
disabling for his service-connected left foot cold injury 
residuals.  In reaching this determination, the Board has 
considered whether, under Hart, supra, higher ratings might 
be warranted for any period of time during the pendency of 
this appeal.  But there is no evidence that the veteran's 
disabilities have been persistently more severe than the 
extent of disability contemplated under the assigned ratings 
at any time during the period of the appeal.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). Therefore, the 
claim is denied.
The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2008).  In this case, there is no evidence 
that the veteran has been rendered unemployable or required 
frequent periods of hospitalizations due to his cold injury 
residuals. 


ORDER

Service connection for a foot disorder manifested by pes 
planus and plantar fasciitis is denied.

A disability rating in excess of 10 percent disabling for 
right foot frostbite residuals is denied.

A disability rating in excess of 20 percent disabling for 
left foot frostbite residuals is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


